United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-20886
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CARLOS ALEGRIA-MORENO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:89-CR-394-4
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Carlos Alegria-Moreno (Alegria), federal prisoner # 51120-

079, appeals the denial of his 18 U.S.C. § 3582(c) motion to

reduce sentence.   The district court’s ruling is reviewed for an

abuse of discretion.     United States v. Pardue, 36 F.3d 429, 430

(5th Cir. 1994).

     Alegria argues that the district court abused its discretion

in denying his motion, asserting that, pursuant to retroactive

Amendment 484 to U.S.S.G. § 2D1.1, packing materials must be


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20886
                                -2-

excluded from calculating drug quantities for sentencing

purposes.   He conclusionally states that the 163 kilograms of

cocaine attributed to him in the PSR included 12.6 kilograms of

duct tape and packaging and that, without those wrappings, he

would have been held responsible for only 150 kilograms of

cocaine, which would have reduced his total offense level and

removed the possibility of a life sentence.

     Even prior to Amendment 484, packaging materials were not to

be included when determining the amount of drugs attributable to

a defendant for sentencing purposes.   See, e.g., Chapman v.

United States, 500 U.S. 453, 463 (1991).   Because Alegria could

have raised his argument on direct appeal, it is not cognizable

under § 3582(c)(2).   See United States v. Shaw, 30 F.3d 26, 29

(5th Cir. 1994).   The district court did not abuse its discretion

in denying Alegria’s motion.   Accordingly, its judgment is

AFFIRMED.